Citation Nr: 0604060	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  95-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from January 1978 to September 1992.  

In July 1993, the veteran filed a claim of entitlement to 
service connection for stomach ulcers.  This claim was denied 
in the above-mentioned July 1994 RO rating decision.  The 
veteran initiated an appeal of this decision, which was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in February 1995.

The veteran testified before a Hearing Officer at the RO in 
April 1995.  A transcript of the hearing is associated with 
the veteran's VA claims folder.  The Hearing Officer 
continued the denial of the veteran's claim of entitlement to 
service connection for a GI disability in an April 1995 
Hearing Officer Decision.  

This claim was previously before the Board in August 1996, 
when it was remanded for further evidentiary development.  
The claim returned to the Board in January 2002, when it was 
remanded a second time in order to provide the veteran with a 
Travel Board hearing.  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the RO in December 2002.  A transcript 
of the hearing is associated with the veteran's VA claims 
folder.

The claim was remanded a third time in December 2003 for a VA 
examination.  The veteran failed to report for an examination 
scheduled in June 2004.  The claim was remanded a fourth time 
in February 2005 for procedural development and to afford the 
veteran another opportunity to present for a VA examination.  
In October 2005, the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case which continued 
to deny the veteran's service connection claim.
Issues not on appeal

In May 2003, the Board denied the veteran's claims of 
entitlement to service connection for sleep apnea and a 
respiratory disorder and granted an increased disability 
rating for service-connected prostatitis.  The Board's 
decisions are final.  See 38 C.F.R. § 20.1100 (2005).

In a statement received at the Board in January 2005, the 
veteran stated that in July 2004 he had filed a claim with 
the AMC for an increased disability rating for his service-
connected post-traumatic stress disorder (PTSD).  The Board 
referred this matter for appropriate action in the above-
referenced February 2005 remand.  To date, this issue has not 
yet been addressed by the RO, and is again referred to the RO 
for disposition.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDING OF FACT

The competent medical evidence of record is in relative 
equipoise as to whether the veteran's GI problems are 
etiologically related to his military service, to include 
complaints made to a private physician in August 1992.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, GI 
problems were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for GI 
problems, which he contends began in 1992 while he was still 
on active duty.  See the December 2002 Travel Board hearing 
transcript, page 3.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the February 1995 
SOC.  Specifically, the February 1995 SOC detailed the 
evidentiary requirements for service connection.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated April 
12, 2001, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the April 2001 VCAA letter that VA would obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was informed that records from the VA 
Medical Center (VAMC) in Decatur, Georgia had been obtained 
and associated with the veteran's claims folder.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain any other relevant medical records, to 
include private medical records, but that "we may ask you to 
sign a release [VA Form 21-4142, 'Authorization for Release 
of Information'] that gives us the authority to request these 
documents for you.  You can get these records yourself and 
send them to us."  The April 2001 letter stressed to the 
veteran: "you must give us enough information about these 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to make sure 
these records are received by us."  The April 2001 letter 
stated he should provide evidence to show "a relationship 
between your current disability and an injury, disease or 
event in service" if he wished to establish service 
connection, and that a VA examination would be provided if 
necessary to make a decision on his claim.  

Finally, the Board notes that the April 2001 VCAA letter 
specifically requested of the veteran: "Send the information 
describing the additional evidence or the evidence itself."  
The Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

Review of the record reveals that the veteran was initially 
provided notice of the VCAA in April 2001, after the initial 
adjudication of his service connection claim, which was by 
rating decision in July 1994.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Since the VCAA was not enacted until 
November 2000, furnishing the veteran with VCAA notice prior 
to the adjudication in July 1994 was clearly both a legal and 
a practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the April 2001 VCAA letter and his claim was readjudicated in 
SSOCs dated in October 2004 and October 2005, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private and VA medical treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided VA examinations in January 1994 and June 2005, the 
results of which will be discussed below.  The reports of the 
medical examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  Addendums were added by 
the June 2005 VA examiner in July 2005 and September 2005.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction, the 
veteran provided personal testimony to a Hearing Officer at 
the RO in April 1995 and to the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in 
December 2002.
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

For certain chronic disorders, including peptic ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As noted above, in order to establish service connection for 
the claimed GI problems, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
veteran has been diagnosed with irritable bowel syndrome 
(IBS) and possible esophageal reflux by the June 2005 VA 
examiner.  Hickson element (1) is accordingly satisfied for 
the claim.

With respect to Hickson element (2), disease or injury in 
service, the veteran's service medical records demonstrate 
that he presented for treatment for difficulty with 
swallowing in September 1988.  The examiner noted "dyspepsia 
vs. esophagitis" as possible diagnoses.  The veteran 
presented for his separation examination in April 1992, which 
was normal.  However, in August 1992, one month prior to 
separation, the veteran presented to a private physician with 
GI complaints.  The assessment was "possible gastritis.  
Other considerations would include some GI spasm, possible 
biliary problems.  He appears normal otherwise."  

Based on such, the Board feels that the preponderance of the 
evidence demonstrates that veteran experienced notable GI 
problems in service.  Accordingly, Hickson element (2) has 
arguably been satisfied for the claim.

The Board notes at this point that the provisions for 
presumptive service connection are inapplicable to the 
veteran's claim, as peptic ulcers were not diagnosed within 
one year of service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
The Board notes that the January 1994 VA examiner noted a 
"history of peptic ulcer;" however, this diagnosis is not 
competent for service connection purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for a diagnosis of a disability by 
history].  Indeed, an upper GI series conducted in January 
2004 found "no radiographic evidence of gastric duodenal 
peptic ulcer disease."

With respect to Hickson element (3), medical nexus, the 
claims folder contains conflicting nexus opinions from the 
same VA examiner.  As noted in the Introduction, the Board 
remanded this claim in February 2005 for a VA nexus opinion.  
The examiner was specifically asked to determine whether the 
veteran's current GI disabilities were related to in-service 
GI complaints to include the August 1992 private treatment 
report.  The June 2005 VA examiner, after reviewing the 
veteran's claims folder and conducting a physical 
examination, stated: "On review of the records, I do not 
believe that . . . . [there] is any connection from the time 
he was in the military with his present complaints.  There 
was no history in his records of GI problems on his visits 
and even though has a visit after 1992 consistent with 
gastritis and Helicobacter pylori, this is probably unrelated 
to his symptomatology at this time. . . It is possible that 
he has some esophageal reflux but there was none seen during 
the time he was in the military."  

The veteran's claims folder was sent back to the same VA 
examiner in July 2005, with instructions to specifically 
comment on the private treatment record from August 1992.  At 
that time, the VA examiner stated that the August 1992 report 
was "possibly an ulcer due to Helicobacter infection in 1992 
. . . it is as least as likely that all of his GI problems 
are due to this episode of gastritis from 1992."  

The same VA examiner rendered a third opinion in September 
2005, stating "I do not think there is any connection 
between the veteran's GI complaints and his military service.  
The episodes that he had later after he left the service are 
not connected with the previous episodes of gastritis when he 
was active duty because he was treated only once and there 
were no further complaints . . . . He was treated and there 
were no further complaints or visits in the health records 
regarding GI symptomatology."

Accordingly, this case contains conflicting competent nexus 
opinions emanating from the same examiner.  The Board has 
carefully weighed these opinions and finds that that there 
exists an approximate balance of evidence for and against the 
claim.  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the appellant.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  Accordingly, 
with resolution of doubt in the veteran's favor, the Board 
concludes that a grant of service connection for GI problems 
is warranted.   



ORDER

Entitlement to service connection for gastrointestinal 
disability is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


